COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  EL PASO COUNTY, TEXAS,                          '
                                                                  No. 08-19-00105-CV
                    Appellant,                    '
                                                                    Appeal from the
  v.                                              '
                                                                  448th District Court
  EL PASO COUNTY EMERGENCY                        '
  SERVICES DISTRICT NO. 1 AND                                   of El Paso County, Texas
                                                  '
  EL PASO COUNTY EMERGENCY
  SERVICES DISTRICT NO. 2,                        '              (TC# 2016-DCV-4705)

                    Appellees.
                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the judgment of the court below and render granting the

Appellant’s plea to the jurisdiction and dismiss the Appellees’ request for declaratory judgment.

       We further order that Appellant recover from Appellees all costs of this appeal, for which

let execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 8TH DAY OF JANUARY, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.